DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 7 August 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 3-13 are pending.
Claims 1 and 2 are canceled.
Claims 3-13 are currently amended.
Specification and Drawings:
Amendments to the abstract of the disclosure have been submitted with the amendment filed 7 August 2020.
Amendments to the drawings have not been submitted with the amendment filed 7 August 2020.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/739,659, filed on 22 December 2017.

Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 7 August 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title of the invention be changed to --FILLING MACHINE FOR FILLING A PACKAGING MATERIAL WITH A FOOD PRODUCT--.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “metal plate arranged at least one of adjacent to and surrounding said reel” (claim 10). 
The “metal plate is selected from the group consisting of a grid … and a plate with holes” (claim 11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claims 5 and 6 are objected to because in claim 5, line 2, “manufactured by” is awkward and should be changed to --manufactured from--.  Claim 6 is also objected to as it depends from claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the recitation “a metal plate arranged at least one of adjacent to and surrounding said reel” is not understood as it is unclear precisely what structure is intended to be covered by the recitation.  The claim fails to make it clear as to precisely what would be the difference between “adjacent to” or “surrounding” in relation to the reel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 4, 7, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US 2005/0198920) (hereinafter Nakagawa).
Regarding claim 3, the Nakagawa reference discloses a filling machine (bag forming and packaging apparatus 12 - fig. 3) for filling a packaging material (from film roll 100) with product pieces (recited food is merely an intended product to be packaged by the claimed machine), comprising: a mandrel (support shaft 301) adapted to receive a reel (hollow core 101) provided with said packaging material (film roll 100), and a transceiver (tag reader 302a of recording medium reading device 302) adapted to communicate with a tag (tag 110a of recording medium 110) provided in said reel (101) in order to receive information stored in said tag (110a) (see paragraph [0110]: “for reading packaging related information from the recording medium 110”), wherein said mandrel (301) comprises an outer groove (rotator 303 seen in fig. 5a) which extends along a circumference of said mandrel (301) and at least corresponds to a shape of said 
Regarding claim 4, the Nakagawa reference discloses the filling machine according to claim 3, wherein said outer groove (rotator 303 seen in fig. 5a) extends along the entire circumference of said mandrel (301).
Regarding claim 7, the Nakagawa reference discloses the filling machine according to claim 3, wherein said tag is an RFID tag (see paragraph [0115]: “plate-like tag 110a is composed of an antenna and an IC (Integrated Circuit) chip” and paragraph [0116]: “tag reader 302a is capable of reading the data recorded in this plate-like tag 110a in a non-contact fashion through a resonance phenomenon of radio waves. When the tag reader 302a reads data from the plate-like tag 110a, a radio wave of a given frequency is transmitted from the tag reader 302a.”).
Regarding claim 8, the Nakagawa reference discloses the filling machine according to claim 3, further comprising a control unit (computer 1, see fig. 7) adapted to control said filling machine based on information retrieved from said tag (see paragraphs [0165]-[0170]).
Regarding claim 13, the Nakagawa reference discloses the filling machine according to claim 3, wherein said transceiver (tag reader 302a of recording medium .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2005/0198920) (hereinafter Nakagawa) in view of Okoniewski et al. (US 2015/0322759) (hereinafter Okoniewski).
Regarding claims 5 and 6, the Nakagawa reference discloses the filling machine according to claim 3, but does not expressly disclose that said mandrel is manufactured by a radio frequency transparent material, and that said radio frequency transparent material is nylon.
The Okoniewski reference teaches that it is old and well known in the relevant art provide dielectric material which is “transparent” in the context of RF antennas means that a material transmits RF radiation without changing the amplitude or phase of the RF radiation sufficiently to degrade the performance of the system (paragraph [0037]) and that “solid dielectric materials include but are not limited to, for example, … Nylon 6” (paragraph [0044]).  The Okoniewski reference discloses that a radio frequency 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Nakagawa filling machine by having incorporated the use of a mandrel that is manufactured by a radio frequency transparent material, and that said radio frequency transparent material is nylon, as suggested by Okoniewski, in order to provide radio frequency transparency and avoid interference in the equipment in the vicinity of the radio frequency tag and reader.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2005/0198920) (hereinafter Nakagawa) in view of Giro Amigo (EP 2213450).
 Regarding claims 9-12, the Nakagawa reference discloses the filling machine according to claim 3, but does not expressly disclose:
a metal plate arranged on a back side of said transceiver the metal plate configured to reflect radio frequency radiation in the transmission direction of said transceiver and to shield from radio frequency radiation in a direction opposite said transmission direction;
a metal plate arranged at least one of adjacent to and surrounding said reel;
wherein said metal plate is selected from the group consisting of a grid, a plate, and a plate with holes; and 
wherein said metal plate comprises apertures with a diameter smaller than 50 mm.

a metal plate (ground plane 14 and unnumbered plate below dielectric material 15) arranged on a back side of said transceiver (antenna 9), the metal plate (ground plane 14 and unnumbered plate below dielectric material 15) configured to reflect radio frequency radiation (note lobes 19a and 19b in fig. 3) in the transmission direction of said transceiver (9) and to shield from radio frequency radiation in a direction opposite said transmission direction (as seen in fig. 3, the radiation is in a single direction);
a metal plate (ground plane 14 and unnumbered plate below dielectric material 15) arranged at least one of adjacent to and surrounding said reel (shaft 2a as seen in fig. 3 supports a reel 22 for material 22b) (in this instance the metal plate (ground plane 14 and unnumbered plate below dielectric material 15) is adjacent to the reel);
wherein said metal plate (ground plane 14 and unnumbered plate below dielectric material 15) is selected from the group consisting of a grid, a plate, and a plate with holes (in this instance, as seen in fig. 4, the plate has holes 24).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the filling machine of Nakagawa by having incorporated a metal plate arranged on a back side of said transceiver the metal plate configured to reflect radio frequency radiation in the transmission direction of said transceiver and to shield from radio frequency radiation in a direction opposite said transmission direction; a metal plate arranged at least one of 
Regarding the recitation in claim 12 that the metal plate comprises apertures with a diameter smaller than 50 mm, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the holes (Giro Amigo: holes 24) now provided in the modified Nakagawa filling machine to have been of a diameter smaller than 50 mm since such is merely a choice in the design of the size of the holes and the now modified Nakagawa filling machine would appear to function with holes of any particular size.  Furthermore, such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show filling machines of interest as well as structures of mandrels and the use of RFID tags.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        29 September 2021